Title: To George Washington from Penuel Cheney, 4 September 1775
From: Cheney, Penuel
To: Washington, George



Camp at Cambridge Septr 4th 1775
May it Please your Excellency.

as I was appointed by the Genl Assembly of the Colony of Connecticutt Surgeon’s mate in Genl Putnams Regiment, and have fiathfully served therein, ’til the late Appointment of Doctr Church, by the Continental Congress, Superintendant of the Hospital of the American Army, by which the sole Care of the sick and Wounded hath devolved on him, which hath rendered the Appointment of Regimental Doctors, or at least more than one, Useless and of no service: and as I am sure it was not for the sake of Interest that induced me to Join the Army: but for the Benefit of the Regiment the good of my Cuntry and the noble Cause in which this Army & Continent are now ingaged

I would therefore humbly beseech your Excellency to discharge me from any future Attendence on said Regiment, which is the Prayer of your Excellency’s most Obedt Humble Servt

Penuel Cheney

